Citation Nr: 0203916	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  99-14 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for post traumatic stress disorder (PTSD) 
evaluated as 10 percent disabling for the period from January 
31, 1996 to August 14, 1997.

2.  Entitlement to the assignment of a higher disability 
evaluation for PTSD evaluated as 50 percent disabling for the 
period from August 15, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active service from November 1939 to November 
1947, and he was a member of the United States Naval Reserve 
from November 1947 to October 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision, in 
which the regional office (RO) granted entitlement to service 
connection for PTSD and awarded a 10 percent disability 
evaluation, effective from January 31, 1996.  Thereafter, the 
RO awarded a 50 percent disability evaluation for PTSD, 
effective from August 15, 1997.  

In November 1999, the veteran, through his representative, 
advised the RO that he desired to withdraw his appeal 
concerning all issues except the rating of his PTSD. 

The case was previously before the Board in November 2000, at 
which time it was Remanded to consider rating criteria in 
effect prior to November 7, 1996.  The veteran's claim had 
been considered under revised schedular criteria effective 
from that date, but consideration of the veteran's claim for 
increase under both criteria is required.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed by the RO.  

2.  During the period beginning January 31, 1996, through 
August 14, 1997, the veteran's disability from PTSD was 
manifested by depressed mood, anxiety, and chronic sleep 
disturbance, but the veteran was functioning generally 
satisfactorily, without occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short or long-term memory, or 
impairment of judgment or abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships or 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people or 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels was so reduced as to 
result in considerable industrial impairment or that his 
symptomatology reflected an even more severe condition.

3.  Since August 15, 1997, the veteran's disability from PTSD 
has been manifested by insomnia, anxiety, depression, 
hypervigilance, irritability, a preference for isolation, and 
intrusive thoughts of traumatic experiences, but without 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as irritability, 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish and maintain effective 
relationships.  Likewise, a severe impairment in the ability 
to establish or maintain effective or favorable relationships 
with people is not demonstrated, nor are the psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment to obtain or retain employment or that his 
symptomatology reflected an even more severe condition.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for PTSD, 
but no more, for the period from January 31, 1996, to August 
14, 1997 have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.10, 4.130 (prior to November 7, 1996), 4.132 
(from November 7, 1996), Code 9411.

2.  The veteran's PTSD disability does not warrant an 
evaluation in excess of 50 percent for the period from August 
15, 1997.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.130 (prior to November 7, 1996), 4.132 (from November 7, 
1996), Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the RO has met its duty to 
assist in the development of the claim under the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) [hereinafter "VCAA"].  Through 
the statement of the case and the supplemental statements of 
the case issued during the pendency of the appeal, the 
appellant and the representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified.  In fact, it 
appears that all evidence identified by the appellant 
relative to these claims has been obtained and associated 
with the claims folder.  Service medical records have been 
associated with the claims folder.  Multiple VA examinations 
were conducted, and copies of the reports associated with the 
file, along with outpatient treatment records to June 2001.  

In its deliberations, the Board has also taken into 
consideration the new regulations at 38 C.F.R. §§ 3.102, 
3.159, promulgated pursuant to the enabling statute.  
Accordingly, the Board concludes that remanding the claims 
for additional development under the new statute is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384  (1993).  

The Board next observes that the veteran's claim of 
entitlement to service connection for PTSD was denied by the 
Board's February 1990 decision.  Unless the Chairman of the 
Board orders reconsideration, all Board decisions are final 
on the date stamped on the face of the decision.  38 U.S.C.A. 
§§ 511(a), 7103(a), 7104(a) (West 1991 & Supp. 2001); 38 
C.F.R. § 20.1100(a) (2001).  The law provides that the prior 
Board decision cannot be modified unless evidence submitted 
in support of the veteran's claim to reopen is "new and 
material" pursuant to 38 U.S.C.A. § 5108 (West 1991).

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).

The veteran filed a request to reopen his claim for service 
connection for PTSD in July 1996.  Service records show that 
the veteran had combat service in the Pacific theater of 
operations during World War II.  New evidence was submitted 
in terms of a VA examination from January 1996, which 
associated the veteran's PTSD to his military service.  
Pursuant to that new evidence, the RO granted entitlement to 
service connection.  The Board concurs that new and material 
evidence has been submitted to warrant reopening the claim.  

Nevertheless, the veteran contends that his disability from 
PTSD warrants higher ratings than those assigned by the RO.  
The veteran has appealed the January 1997 rating decision in 
which the RO granted service connection for PTSD and awarded 
a rating of 10 percent, effective from January 31, 1996.  In 
an April 1999 rating decision, the RO awarded a rating of 50 
percent, effective from August 15, 1997.  Nonetheless, a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of an increased ratings 
for the disability remains in appellate status.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has considered all the evidence of record.  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.

The regulations pertaining to the rating of mental disorders 
were revised, effective November 7, 1996.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that, when there has been a change in an applicable statute 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims involving ratings for 
mental disorders which were pending on November 7, 1996, it 
well be necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, the Board must 
apply the more favorable provision to the facts of the case.  
As the veteran appealed the initial evaluation assigned for 
his PTSD, effective from January 1996, his disability has 
been evaluated by the RO utilizing both the former and the 
revised regulations for rating such disorders.

Under the former rating criteria, a 100 percent rating is 
assigned for PTSD when, by reason of psychoneurotic symptoms, 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the affected individual is demonstrably unable to obtain or 
retain employment.  A 70 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.  A 50 percent evaluation will be assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired or where, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating is assigned where there is definite impairment of the 
ability to establish or maintain effective and wholesome 
relationships with people, or where the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating is assigned for 
less severe symptoms than the criteria for the 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (O.G.C. Prec. 9-93) (Nov. 9, 1993), 57 Fed.Reg 4753 
(1994).

Under the revised the rating criteria, a 100 percent rating 
is assigned for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, direction, recent events).  A 10 percent 
rating is assigned where there is occupational and social 
impairment due to mild or transient symptoms which decreased 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or; symptoms are 
controlled by continuous medication.

The Board observes that the old rating criteria is generally 
more favorable to the veteran.

I. Rating of PTSD from January 31, 1996 to August 15, 1997

The evaluation of the veteran's disability from PTSD during 
the above-captioned period is accomplished based on the 
evidence of record that was generated during or near the time 
in question.

At the time of a VA mental health examination in January 
1996, the veteran reported symptoms of poor sleep, reduced 
energy, episodes of sadness and tearfulness, and occasional 
suicidal thoughts.  On mental status examination, he reported 
that he sometimes heard battle sounds.  He appeared 
cooperative and pleasant, although somewhat embarrassed.  He 
was well oriented.  His memory was intact.  His level of 
understanding was within normal limits.  His vocabulary level 
was high.  Judgment was good; insight was fair.  The reported 
diagnosis was PTSD with depression.  On the same day, several 
other mental health professionals noted the veteran's 
complaints of irritability, auditory hallucinations, anxiety, 
hypervigilance, crying episodes, suicidal ideation and 
depression, without any thought disorder or confusion.  The 
veteran was given Zoloft and Valium, and was referred for 
individual counseling.

When seen in February 1996, the veteran reported having 
nightmares and flashbacks about combat experiences.  He 
admitted to some suicidal ideation but no real intent and 
occasional crying spells.  He was alert, oriented, coherent 
and rational.  His affect was demonstrative.  His mood was 
anxious.  He was somewhat hostile.  The examiner noted an 
impression of PTSD with depression.  In March 1996, his mood 
was reported as improved with Zoloft.

Other outpatient treatment records made in 1996 show 
continued complaints of irritability, mood swings, 
nightmares, and sleep disturbances, with objective findings 
of anxiety and depression.  However, there were no 
indications of inappropriate behavior or of a thought 
disorder.

The veteran underwent a VA neuropsychiatric examination in 
November 1996.  He denied having any psychiatric 
hospitalizations since his separation from service.  He 
continued to have complaints of nightmares, difficulty 
getting along with people, and social alienation.  On mental 
status examination he appeared restless and unable to sit in 
one place.  His mood was depressed.  His affect was labile.  
Otherwise he was cooperative and pleasant.  There was no 
ruminative psychosis.  Cognition was fairly intact.  The 
veteran was not suicidal or homicidal.  On a scale used to 
assess the veteran's Global Assessment of Functioning (GAF), 
the examiner reported a score of 65.

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "Court"), in Carpenter v. 
Brown, 8 Vet.App.240 (1995), recognized the importance of the 
GAF score and the interpretations of the score.  In light of 
the embracing of the GAF scale, its definition, and the use 
of DSM IV in Carpenter, the Board concludes that the GAF 
score and the meaning of the score may be considered without 
prejudice to the veteran.  

After a thorough review of the record, including 
documentation of treatment generated in 1996 and 1997, the 
Board concludes that the veteran met the criteria for a 
rating of 30 percent during the period from January 31, 1996 
to August 15, 1997.  He had a flattened affect, depressed 
mood, anxiety, and chronic sleep disturbance.  However, he 
was generally functioning satisfactorily.  He did not have 
circumstantial, circumlocutory, or stereotyped speech.  There 
was no indication that he had panic attacks.  There was no 
evidence that he had difficulty in understanding complex 
commands.  There was no impairment of short-or long-term 
memory, judgment, or abstract thinking.  

As an example, a VA outpatient note dated in July 1996 
documents that the veteran showed some anxiety and depression 
but was appropriate and in good contact.  Outpatient notes 
dated in October and November 1996 show that the veteran was 
depressed, irritable and sleeping poorly, but was basically 
appropriate and alert.  It was noted that he was continuing 
to work.  The Board also notes that the reported GAF score of 
65 is indicative of no more than mild to moderate 
symptomatology. See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

VA outpatient treatment notes dated in March 1997 show that 
the veteran continued to have complaints of depression and 
irritability.  He reported having reduced concentration and 
poor memory.  In April 1997, it was noted that the veteran 
was having difficulty tolerating stress related to financial 
problems associated with his ill health and that of his wife.  
Objective findings included anxiety, mood swings, and 
pessimistic thoughts.  Objective findings in June 1997 
indicated that the veteran showed some restlessness, but was 
pleasant and appropriate.

Based on the foregoing findings, the Board concludes that the 
criteria for a rating for 30 percent were met during the 
period from January 31, 1996, to August 15, 1997 because the 
disability approximates a definite impairment such as to 
warrant the assignment of a rating at that level.  

The Board has also reviewed and considered the March 1997 
letter from a private psychiatrist.  According to that 
psychiatrist, the veteran suffered from major depressive 
episode, chronic anxiety disorder, Valium dependence, asthma, 
and diabetes.  He reportedly had a "severe relapse" following 
a change in the medication he received at VA, manifested by 
an exacerbation of anxiety, depression, and cognitive 
impairment.  Finally, according to the psychiatrist, the 
veteran was totally and permanently disabled due to stressors 
related to his own ill health and his wife's ill health.  The 
letter is marginally relevant because it centers on 
symptomatology apart from PTSD.   Moreover, the reported 
findings are inconsistent with the preponderance of the 
evidence, which shows that during the period under 
consideration, the veteran's PTSD-related symptoms were 
relatively mild and that his overall functioning with PTSD 
was generally good.  

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 

In this case the record does not demonstrate occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships or 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people or 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment or that his 
symptomatology reflected an even more severe condition.

For the reasons cited above, the Board finds that, while the 
30 percent disability level is supported for the pertinent 
period, the veteran's overall disability related to PTSD did 
not approximate the criteria for a higher disability rating 
of 50 percent or more during the period from January 31, 1996 
to August 15, 1997.

II.  Rating of PTSD after August 14, 1997

As noted above, the RO awarded a rating of 50 percent for the 
veteran's PTSD effective August 15, 1997.  Therefore, the 
remaining question before the Board is whether the veteran is 
entitled to a rating in excess of 50 percent on and after 
August 15, 1997.

A VA outpatient noted dated August 15, 1997, indicates that 
the veteran, who was then 78 years old, reported that he had 
lost his job due to performance problems and inability to 
cope appropriately with customer stresses.  On mental status 
examination, his affect was depressed.  He had pessimistic 
thoughts.  He had decreased stress tolerance and problems 
with concentration and memory.  He had intrusive memories and 
dreams about his World War II experiences.

A VA outpatient treatment note dated in September 1997 shows 
that the veteran had complaints of increased depression and 
feeling overwhelmed due to his wife's deteriorating health.  
Subsequently dated VA outpatient mental health treatment 
notes show similar complaints and objective findings of 
depressed affect, pessimistic thoughts, and a preoccupation 
with death and dying.  A note dated in February 1998 included 
diagnoses of PTSD with depression and adjustment problems 
with aging.

During VA outpatient treatment in July 1998, it was noted 
that the veteran had recently had a stroke which affected his 
vision, balance, and short-term memory.  In addition to an 
increased sense of vulnerability due to aging and vision 
problems, objective findings included depressed affect and 
pessimistic thoughts.  In August 1998, an examiner reported a 
diagnosis of dysthymia with a recent cerebrovascular 
accident.

During VA treatment in March 1999, the veteran reported that 
he was sleeping better with medications.  He continued to 
feel defensive and irritable.  He continued to have intrusive 
thoughts about his World War II experiences.  However, he was 
not psychotic and his mentation was clear.

More recent VA outpatient mental health treatment records 
show a decline in the veteran's abilities due to 
deterioration of health related to aging.  In addition to 
having depression and being irritable, he was becoming 
isolated and withdrawn.  A treatment note dated in June 1999 
indicates that the veteran had suicidal ideation but no plan.

During a VA examination in December 1999, the veteran 
complained of depression, irritability, social withdrawal, 
insomnia, and reduced concentration.  He denied suicidal or 
homicidal ideation.  There was no psychosis.  On mental 
status examination, he was alert and well oriented.  His 
speech was normal.  His mood was euthymic.  His affect was 
appropriate and interactive.  Thought process was coherent, 
goal directed, and logical.  There was no looseness of 
association or flight of ideas.  The veteran exhibited no 
auditory or visual hallucinations.  It was the examiner's 
impression that the veteran had multiple symptoms of PTSD.  
The reported GAF score was 62, indicating mild occupational 
and social impairment.  According to the examiner the veteran 
had "accommodated" the symptoms somewhat and that medications 
had been helpful.  However, he still had mild-to-moderate 
social impairment.

A VA outpatient mental health treatment note dated in June 
2001 shows that the veteran still had the PTSD symptoms 
discussed above.  His wife had recently been hospitalized for 
a heart problem.  The examiner reported diagnoses of an 
exacerbation of PTSD with major depression, bipolar disorder, 
and adjustment problems to aging.

Based of a review of the entire record, the Board finds that 
August 15, 1997 marks somewhat of a deterioration in the 
veteran's PTSD, which manifests by insomnia, anxiety, 
depression, hypervigilance, irritability, a preference for 
isolation, intrusive thoughts of traumatic experiences, and 
avoidance of reminders of such experiences, without 
impairment of memory, thought processes, concentration, 
attention, judgment or insight; and without evidence of 
hallucinations or delusional material, near continuous panic 
or speech impairment.

However, the preponderance of the evidence is against a 
higher evaluation than is currently assigned for PTSD.  
Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, is not shown due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as irritability, 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish and maintain effective 
relationships.  Likewise, a severe impairment in the ability 
to establish or maintain effective or favorable relationships 
with people is not demonstrated, nor are the psychoneurotic 
symptoms of such severity and persistence that there is 
severe impairment to obtain or retain employment or that his 
symptomatology reflected an even more severe condition.  

In reaching this conclusion, the Board notes that while the 
veteran reported that he had lost his job in August 1997, the 
record amply demonstrates that the veteran has a number of 
other health issues and concerns, apart from his PTSD and 
particularly relating to his own aging and the declining 
health of his spouse.  The examiner who conducted the 
December 1999 PTSD examination assigned a GAF score of 62 
based on the veteran's PTSD alone and characterized the 
impact of his PTSD as having only mild to moderate impact 
implications.  A GAF score of 62 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Given that a mental health professional has 
obtained a fairly complete history, evaluated the veteran's 
PTSD and assessed the impact of the veteran's PTSD as having 
only a mild to moderate impact, it is the opinion of the 
Board that that the record demonstrates that PTSD alone, 
while having some impact, does not approximate a more severe 
impact than is reflected by the assigned evaluation.  

Therefore, the Board concludes that the criteria for a rating 
in excess of 50 percent for PTSD have not been met or 
approximated after August 14, 1997.


Conclusion

After consideration of all of the evidence, the Board finds 
that except as provided above, the preponderance of the 
evidence is against the claims of entitlement to assignments 
of higher evaluations.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

The Board additionally notes that there is no competent 
evidence of record which indicates that the veteran's PTSD 
has caused marked interference with employment beyond that 
which is contemplated under the schedular criteria, or that 
there has been any necessary inpatient care.  Thus, there is 
no basis for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

A rating of 30 percent for PTSD is granted for the period 
from January 21, 1996 to August 15, 1997, subject to the 
provisions governing the award of monetary benefits. 

A rating in excess of 50 percent for PTSD is denied for the 
period after August 14, 1997.



		
	S.M. CIEPLAK
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

